Citation Nr: 1209926	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-33 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for mitral valve disease with premature ventricular contractions prior to April 2, 2009, and for an evaluation in excess of 60 percent from April 3, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from March 1960 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a disability rating in excess of 30 percent for mitral valve disease.  A subsequent rating decision, dated in September 2010, established a disability rating of 60 percent for the Veteran's service-connected heart disease effective from April 3, 2009.  


FINDINGS OF FACT

1.  The Veteran displayed an ejection fraction of the left ventricle at 47 percent as early as June 26, 2007, which was noted at the time of receipt of the claim for an increase on October 15, 2007.  Although there are fluctuations in severity, this is the lowest ejection fraction of record.  

2.  The Veteran has not displayed a workload of 3 metabolic equivalents of task scores (METs) 3 or lower at any time during the appeal, and he has not displayed left ventricle ejection fractions of less than 30 percent.  There have been no active infections, and the Veteran has never displayed congestive heart failure either acutely or chronically.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 60 percent, but no more than 60 percent, for mitral valve disease with premature ventricular contractions prior to April 2, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7000 (2011).  

2.  The criteria for a disability evaluation in excess of 60 percent for mitral valve disease with premature ventricular contractions have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Texas Veterans Commission and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher rating.  The decision below represents a partial grant of the benefit sought, and with regard to the portion denied, the Board notes that neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Analysis

The Veteran in this case has several co-morbid cardiovascular conditions; he has coronary artery disease, hypertension, and atrial fibrillation in addition to his service-connected valvular disease.  He alleges that his service-connected valvular disability has increased in severity beyond the 30 percent rating established prior to April 2009, and beyond the 60 percent rating established since April 3, 2009.  

The Veteran has required the implantation of a pacemaker to control his heartbeat rhythm, and he has undergone cardiac catheterization in June 2007 to alleviate symptoms of his overall cardiac disability picture.  The Veteran was afforded a VA examination in connection with his claim for a higher rating.  In the associated report, dated in December 2007, the Veteran had a workload of 6 METs and a left ventricle ejection fraction of 55 to 60 percent.  An X-ray report noted borderline cardiomegaly with arterial sclerotic tortuosity of the thoracic aorta.  The examining cardiologist diagnosed mitral valve disease with associated atrial fibrillation (necessitating medication).  A CT scan, dated in January 2008, confirmed the abnormality first noted in the X-ray report.  The Veteran did not have an assessment of congestive heart disease.  

The Veteran submitted private medical records which included the June 26, 2007, documentation of a cardiac catheterization.  At the time of the procedure, the Veteran had a left ventricle ejection fraction of 47 percent.  Workload in METs was not reported.  The Veteran also submitted additional evidence from the Longview Cardiology Clinic, and this included echocardiogram studies and other diagnostic procedures.  Significantly, the Veteran had an ejection fraction of 60 percent and a workload of 7 METs in a November 2008 report of treatment.  

Following the submission of this evidence, as the Veteran continued to maintain that his condition has worsened, a second VA cardiology examination was scheduled.  The examination report, dated in September 2010, noted that the Veteran had an ejection fraction of 49 percent on April 3, 2009, and that in December 2009, his ejection fraction of the left ventricle was between 50 and 55 percent.  At the time of the VA assessment, the Veteran had a left ventricle ejection fraction of 60 to 65 percent; however, workload of 4 METs was reported.  On the basis of this examination, the RO increased the Veteran's rating to 60 percent, effective from April 3, 2009. 

The Veteran's service-connected mitral valvular disease is rated under Code 7000, which specifically pertains to any form of valvular heart disease.  See 38 C.F.R. § 3.414, Diagnostic Code 7000.  Under this provision, a 30 percent rating is assigned for valvular heart disease with a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned for valvular heart disease (including rheumatic heart disease) when there is more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.   Id.  A 100 percent rating is for assignment during active infection with valvular heart damage after three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope; or left ventricular dysfunction with an ejection fracture of less than 30 percent.  Id.  

The RO, in granting the 60 percent evaluation, determined that the Veteran's heart condition did not meet the schedular criteria for such a rating prior to the date of the recordation of an ejection fraction of 49 percent in April 3, 2009.  The Board notes, however, that the although the Veteran has had variations in both his workloads his recorded ejection fractions, there is evidence of a 47 percent left ventricle ejection fraction in June 2007.  This was shortly before the Veteran filed this claim.  Although there was no workload recorded at the time, the lower ejection fraction is consistent with the worsening disability picture shown two short years later when the 60 percent rating was assigned.  The Veteran, in his 2007 VA examination, displayed a workload of 6 METs which, according to the strict criteria of the rating schedule, would merit the assigning of a 30 percent evaluation.  This is confirmed when viewed in light of the recorded ejection fraction at the 2007 VA examination (55 to 60 percent).  Nonetheless, there was a 47 percent ejection fraction recorded at the time the claim was received by the RO.  Thus, although it is apparent that the Veteran's disability has fluctuations in severity, it is likewise apparent that there was an ejection fraction severe enough to warrant the 60 percent rating at least as early as June 26, 2007.  Especially when viewed in light of later-recorded workloads of 4 METs, it can be concluded that although there may have been some borderline improvement from time to time prior to April 2009 (as is evidenced by VA examination and private treatment reports), the Veteran did have severe enough valvular disease to meet the criteria for a 60 percent evaluation prior to April 2, 2009.  Therefore, a 60 percent evaluation will be assigned.  See 38 C.F.R. § 3.414, Diagnostic Code 7000.

Regarding an entitlement to a rating higher than 60 percent for any period of this appeal, the Board must conclude that the criteria for the next-higher and maximum schedular 100 percent rating have not been met.  Specifically, the Veteran has not displayed congestive heart failure either acutely or chronically.  Also, although there have been noted fluctuations in the severity of both workloads in METs and left ventricle ejection fraction, the lowest recorded workload is 4 METs and the lowest ejection fraction is the 47 percent noted in 2007 (with a 49 percent score noted in April 2009, and a possible 50 percent in December 2009).  There has, additionally, been no indication of active infection.  As this is the case, the Veteran's condition is simply not severe enough to warrant the maximum 100 percent rating.  Indeed, in light of the workloads between 3 and 5 METs (with noted associated angina, etc.), and several recorded ejection fractions between 30 and 50 percent, the appropriate rating is 60 percent.  See 38 C.F.R. § 3.414, Diagnostic Code 7000.

The Board notes that the severity of the Veteran's service-connected valvular disorder is fully contemplated by the criteria put forth in the applicable schedular rating criteria.  That is, there is nothing so unique in the disability picture as to warrant a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).  As this is the case, the claim for a rating in excess of 60 percent must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against a rating in excess of 60 percent.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

A 60 percent disability evaluation for mitral valve disease with premature ventricular contractions prior to April 2, 2009, is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

A disability evaluation in excess of 60 percent for mitral valve disease with premature ventricular contractions is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


